—Appeal by the defendant from a judgment of the County Court, Westchester • County (Angiolillo, J.), rendered April 23, 1996, convicting him of manslaughter in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress certain statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
The trial court properly denied the defendant’s request for a justification charge (see, Penal Law § 35.15). Viewing the record in a light most favorable to the defendant, no reasonable view of the evidence would have permitted the jury to conclude that the defendant reasonably believed that he was faced with the imminent use of deadly physical force (see, People v Reynoso, 73 NY2d 816; People v McManus, 67 NY2d 541, 549; People v Padgett, 60 NY2d 142, 144-145; People v Watts, 57 *459NY2d 299, 301; People v Snell, 256 AD2d 480; People v Hayes, 248 AD2d 635).
The defendant’s remaining contentions are without merit. Ritter, J. P., Altman, Krausman and Goldstein, JJ., concur.